        Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 1 of 13
                                                                                             FILED
                                                                                       U.S. DISTRICT COURT
                                                                                  _:EASTERN DISTRI    RKANSAS

                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS ~AME
                                 CENTRAL DIVISION        By:---=:-=::Ji=.-=+1-_e~±~=

JERIESHA MITCHELL, Individually and on
Behalf of All Others Similarly Situated


vs.                                    No. 4:20-cv-8?- bP,(__


SHARKS OF ROOSEVELT & BROADWAY, INC.,                                                    DEFENDANTS
and KHALID HOURANI
              This case ct-ssigned to Distr'ct udg




      COMES NOW Plaintiff Jeriesha Mitchell ("Plaintiff'), individually and on behalf of

all others similarly situated, by and through her attorneys Daniel Ford and Josh Sanford

of Sanford Law Firm, PLLC, and for her Original Complaint-Collective Action against

Defendants Sharks of Roosevelt & Broadway Inc, and Khalid Hourani (collectively

"Defendants"), she does hereby state and allege as follows:

                                I.   PRELIMINARY STATEMENTS

      1.     Plaintiff, individually and on behalf of all others similarly situated, brings this

action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA"), and the

Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. ("AMWA"), for

declaratory judgment, monetary damages, liquidated damages, prejudgment interest and

costs, including a reasonable attorney's fee as a result of Defendants' failure to pay

Plaintiff and other hourly-paid cashiers a minimum wage for all hours worked and proper

overtime compensation for hours worked in excess of forty (40) hours per week.




                                               Page 1 of 12
               Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                Original Complaint-Collective Action
            Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 2 of 13



       2.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA and AMWA as described, infra.

                              II.      JURISDICTION AND VENUE

       3.      The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.       Plaintiff's claims under the AMWA form part of the same case or controversy

and arise out of the same facts as the FLSA claims alleged in this Complaint. Therefore,

this Court has supplemental jurisdiction over Plaintiff's AMWA claims pursuant to 28

U.S.C. § 1367(a).

       5.       The acts complained of herein were committed and had their principal effect

against Plaintiff within the Central Division of the Eastern District of Arkansas; therefore,

venue is proper within this District pursuant to 28 U.S.C. § 1391.

       6.       Defendants do business in this district and a substantial part of the events

alleged herein occurred in this District.

       7.       The witnesses to the minimum wage and overtime violations alleged in this

Complaint reside in this District.

       8.       On information and belief, the payroll records and other documents related

to the payroll practices that Plaintiff challenges are located in this District.

                                        Ill.     THE PARTIES

       9.       Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

                                                 Page 2 of 12
                 Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                  Original Complaint-Collective Action
        Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 3 of 13



       10.    Plaintiff is a citizen and resident of Pulaski County.

       11.    Plaintiff worked for Defendants as a cashier from around November 2019

until January of 2020.

       12.    At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA and AMWA.

       13.    Defendant Sharks of Roosevelt & Broadway, Inc. ("Sharks of Roosevelt"),

is a for-profit corporation operating as a restaurant in Little Rock under the name Sharks

Fish and Chicken.

       14.    Sharks of Roosevelt's principal place of business 500 West Roosevelt

Road, Little Rock, Arkansas 72206.

       15.    Sharks of Roosevelt's registered agent for service of process is Khalid

Houlani, 8824 Geyer Springs Road Suite 15, Little Rock, Arkansas 72209.

       16.    Separate Defendant Khalid Hourani ("Hourani") is an individual and

domiciliary of the State of Arkansas.

       17.    Hourani is the owner, principal, officer and/or director of Sharks of

Roosevelt.

       18.    Hourani manages and controls the day-to-day operations of Sharks of

Roosevelt, including but not limited to the decision to not pay Plaintiff a sufficient premium

for hours worked in excess of forty (40) per week.

       19.    During each of the three (3) years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling




                                                Page 3 of 12
                Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
         Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 4 of 13



or otherwise working on goods or materials that had been moved in or produced for

commerce by any person.

       20.     Defendants were at all times relevant hereto Plaintiff's employer, as well as

the employer of the members of the proposed classes, and are and have been engaged

in interstate commerce as that term is defined under the FLSA and AMWA.

       21.     Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       22.     During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person

       23.     Defendants acted jointly as the employer of Plaintiff and the proposed

collective and are and have been engaged in interstate commerce as that term is defined

under the FLSA and AMWA.

                               IV.      FACTUAL ALLEGATIONS

       24.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       25.     At all relevant times herein, Defendants were the "employer" of Plaintiff

within the meaning of all applicable federal statutes and implementing regulations,

including the FLSA and AMWA.




                                                Page 4 of 12
                Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
         Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 5 of 13



       26.    At all relevant times herein, Plaintiff was an "employee" of Defendants within

the meaning of all applicable federal statutes and implementing regulations, including the

FLSA and AMWA.

       27.    Further, Defendants classified Plaintiff and other cashiers as hourly

employees, nonexempt under the FLSA and the AMWA, and paid them an hourly rate.

       28.    During the three (3) years prior to the filing of this lawsuit, Plaintiff worked

for Defendants as a cashier.

       29.    Defendants directly hired Plaintiff and other cashiers, controlled their work

schedules, duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding their employment.

       30.    Plaintiff and other cashiers managed cash and sales transactions for

Defendants' customers.

       31.    Plaintiff and other cashiers regularly worked in excess of forty (40) hours

per week.

       32.    Plaintiff and other cashiers worked hours in excess of forty (40) hours per

week with the knowledge of and at the direction of Defendants.

       33.    It was Defendants' commonly applied practice to not pay Plaintiff and other

cashiers a proper overtime rate for all of the hours worked over forty (40) in a given week.

       34.    Defendants did not pay Plaintiff or other cashiers one and one-half (1.5)

times their regular rate for all hours in excess of forty (40) in a week. As a standard

practice, Defendants paid Plaintiff and other cashiers their regular hourly rate for all hours

worked in excess of forty (40) in a week.




                                                Page 5 of 12
                Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
          Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 6 of 13



       35.      Plaintiff and other cashiers were and are entitled to overtime compensation

in the amount of one and one-half (1.5) times their regular rate of pay for all hours worked

in excess of forty (40) in a week.

       36.      Defendants knew, or showed reckless disregard for whether, the way they

paid Plaintiff and other cashiers violated the FLSA and AMWA.

                     V.    REPRESENTATIVE ACTION ALLEGATIONS

        52.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

if fully set forth in this section.

        53.     Plaintiff brings her claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        54.     Plaintiff brings her FLSA claim on behalf of all hourly cashiers employed by

Defendants at any time within the applicable statute of limitations period, who were

classified by Defendants as non-exempt from the overtime requirements of the FLSA and

who are entitled to payment of the following types of damages:

        A.      A lawful overtime premium for all hours worked for Defendants in excess of

forty (40) hours in a workweek;

        B.      Liquidated damages; and

        C.      Attorneys' fees and costs.

        55.     The relevant time period dates back three years from the date on which

Plaintiffs Original Complaint-Class and Collective Action was filed herein and continues

forward through the date of judgment pursuant to 29 U.S.C. § 255(a).

        56.     The members of the proposed FLSA Collective are similarly situated in that

they share these traits:

                                                  Page 6 of 12
                  Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                    U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                   Original Complaint-Collective Action
          Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 7 of 13



         A.    They were classified by Defendants as non-exempt from the overtime

requirements of the FLSA;

         B.    They were paid hourly or were supposed to be paid hourly;

         C.    They performed substantially similar job duties; and

         D.    They were subject to Defendants' common practice of denying an overtime

premium for hours worked over forty (40) per work week.

         57.   Plaintiff is unable to state the exact number of the potential members of the

FLSA Collective but believe that the group exceeds fifty (50) persons.

         58.   Defendants can readily identify the members of the Section 16(b) Collective.

The names and physical and mailing addresses of the FLSA collective action plaintiffs

are available from Defendants, and a Court-approved Notice should be provided to the

FLSA collective action plaintiffs via first class mail, email and text message to their last

known physical and electronic mailing addresses and cell phone numbers as soon as

possible, together with other documents and information descriptive of Plaintiff's FLSA

claim.

                             VII.   FIRST CLAIM FOR RELIEF
                          (Individual Claim for Violation of FLSA)

         83.   Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

         84.   29 U.S.C. § 206 and 29 U.S.C. § 207 require employers to pay employees

a minimum wage for all hours worked up to forty (40) in one week and one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess of

forty (40) per week.



                                                Page 7 of 12
                Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
         Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 8 of 13



       85.     Defendants failed to pay Plaintiff one and one-half (1.5) times her regular

rate for all hours worked over forty (40) hours per week, despite her entitlement thereto.

       86.     Defendants' conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       87.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for, and Plaintiff seeks unpaid overtime wages, liquidated damages, pre-judgment

interest and costs, including reasonable attorney's fees as provided by the FLSA.

       88.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                           VIII. SECOND CLAIM FOR RELIEF
                     (Collective Action Claim for Violation of FLSA)

       89.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       90.     Plaintiff asserts this claim on behalf of all hourly cashiers employed by

Defendants to recover monetary damages owed by Defendants to Plaintiff and members

of the putative collective for unpaid minimum wages for all the hours worked up to forty

(40) each week and unpaid overtime compensation for all the hours they worked in excess

of forty (40) each week.

       91.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees, former and present, who were and/or are affected by Defendants' willful and

intentional violation of the FLSA.

       92.     29 U.S.C. §§ 206 and 207 require employers to pay employees a minimum

wage for all hours worked up to forty (40) in one week and one and one-half (1.5) times
                                                Page 8 of 12
                Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
         Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 9 of 13



the employee's regular rate for all hours that the employee works in excess of forty (40)

per week.

       93.    Defendants failed to pay Plaintiff and those similarly situated one and one-

half (1.5) times their regular rate for all hours worked over forty (40) hours per week,

despite their entitlement thereto.

       94.    Because these employees are similarly situated to Plaintiff, and are owed

overtime for the same reasons, the proposed collective is properly defined as follows:

                 All hourly-paid cashiers within the past three years.

       95.    Defendants' conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       96.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff and all those similarly situated for, and Plaintiff and all those similarly situated

seek, unpaid overtime wages, liquidated damages, pre-judgment interest and costs,

including reasonable attorney's fees as provided by the FLSA.

       97.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                            IX.   THIRD CLAIM FOR RELIEF
                      (Individual Claim for Violation of the AMWA)

       98.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       99.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Arkansas Code Annotated§ 11-4-201, et seq.
                                                Page 9 of 12
                Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
        Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 10 of 13



       100.   At all relevant times, Defendants were Plaintiffs "employer" within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       101.   Arkansas Code Annotated §§ 11-4-210 and 211 require employers to pay

all employees a minimum wage for all hours worked up to forty (40) in one week and to

pay one and one-half (1.5) times regular wages for all hours worked over forty (40) hours

in a week, unless an employee meets the exemption requirements of 29 U.S.C. § 213

and accompanying Department of Labor regulations.

       102.   Defendants failed to pay Plaintiff all overtime wages for hours worked over

forty (40) in a given week as required under the AMWA, despite her entitlement thereto.

       103.   Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       104.   By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, costs, and a reasonable attorney's

fee provided by the AMWA for all violations which occurred within the three (3) years prior

to the filing of this Complaint, plus periods of equitable tolling.

       105.   Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                                 XI.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Jeriesha Mitchell, individually and

on behalf of all others similarly situated, respectfully prays for declaratory relief and

damages as follows:

       A.     That each Defendant be summoned to appear and answer herein;

                                                Page 10 of 12
                Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
           Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 11 of 13



       B.        A declaratory judgment that Defendants' practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R.

§ 516, et seq.

       C.        A declaratory judgment that Defendants' practices alleged herein violate the

Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq., and the related

regulations;

       D.        Judgment for damages for all unpaid regular wages and overtime

compensation under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and

attendant regulations at 29 C.F.R. § 516, et seq.;

       E.        Judgment for damages for all unpaid regular wages and overtime

compensation under the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

seq., and the related regulations;

       F.        Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an

amount equal to all unpaid regular wages and overtime compensation owed to Plaintiff

and those similarly situated during the applicable statutory period;

       G.        Judgment for liquidated damages pursuant to the Arkansas Minimum Wage

Act, Ark. Code Ann.§ 11-4-201, et seq., and the relating regulations;

       H.        An order directing Defendants to pay Plaintiff and those similarly situated

prejudgment interest, reasonable attorney's fees, and all costs connected with this action;

and

          I.     Such other and further relief as this Court may deem necessary, just, and

proper.

                                                  Page 11 of 12
                  Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                                     U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                   Original Complaint-Collective Action
Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 12 of 13




                                               Respectfully submitted,

                                               JERIESHA MITCHELL, Individually
                                               and on Behalf of All Others
                                               Similarly Situated, PLAINTIFF

                                               SANFORD LAW FIRM, PLLC
                                               One Financial Center
                                               650 South Shackleford, Suite 411
                                               Little Rock, Arkansas 72211
                                               Telephone: (501) 221-0088
                                               Facsimile: (888) 787-2040



                                               DQ~
                                               Ark.BarNo.2014162
                                               daniel@sanfordlawfirm.com




                                              ~Ark.BarNo.2001037
                                               josh@sanfordlawfirm.com




                                      Page 12 of 12
      Jeriesha Mitchell, et al. v. Sharks of Roosevelt and Broadway, Inc., et al.
                        U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                       Original Complaint-Collective Action
        Case 4:20-cv-00088-LPR Document 1 Filed 01/24/20 Page 13 of 13



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


JERIESHA MITCHELL, Individually and on                                         PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                No. 4:20-cv-   f{f.. LPJl

SHARKS OF ROOSEVELT & BROADWAY, INC.,                                      DEFENDANTS
and KHALID HOURANI


                      CONSENT TO JOIN COLLECTIVE ACTION


        I was employed as an hourly-paid worker for Sharks of Roosevelt & Broadway,
Inc., and Khalid Hourani within the past three (3) years. I understand this lawsuit is being
brought under the Fair Labor Standards Act for unpaid wages. I consent to becoming a
party-plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC, and to be
bound by any settlement of this action or adjudication by the Court.




                                                  ~~f,Jllt1t\ll,e
                                                  JERIESHA MITCHELL
                                                  January 24, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
